DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application is a divisional of Application 16/292,811 (now 10,786,574), filed 5 March 2019, which is a continuation of application 15/067,677 filed 11 March 2016 which is a continuation of PCT/2015/000302 filed 23 December 2015. Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US application 62/096,148 filed 23 December 2014.

Examiner’s Note
Applicant's amendments and arguments filed 24 August 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 24 August 2022, it is noted that claims 1 and 32-33 have been amended and claim 36 newly added. Support can be found in the specification at [0044, 0046, 0063]. No new matter has been added.

Election/Restrictions
The Applicant has elected ethanol (C2-10alkyl alcohol) and ketoprofen (therapeutic agent).

Status of the Claims
Claims 1, 28, and 32-36 are pending.
Claims 1, 28, and 32-36 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 28, and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (US 2016/0136278 A1; filed 10 June 2014 and available as art under 35 USC 102A2) in view of Trommer et al. (Skin Pharmacol Physiol 2006, 19, pgs 106-121).
The Applicant claims, in claim 1, a composition consisting of nonaethylene glycol monodecyl ether, 1-methyl-2-pyrrolidinone, a C2-10 alkyl alcohol (elected as ethanol), linoleic acid, an NSAID (elected as ketoprofen), and optionally water. In claim 28, the alcohol can be ethanol. In claims 32-33 specific amounts of each agent, including water) are recited. It is noted that the Applicant has defined the term "about" to be +/- 10% however in the same definition has shown that +40%/-50% is also a suitable definition [0009]. Claim 34 limits the form of the composition to a gel, patch, lotion, cream, spray, emulsion, or dispersion. Claim 35 requires a second therapeutic agent and in claim 36, the NSAID is ketoprofen.
Masuda teaches a composition for external use (in the form of a lotion or cream) comprising NMP and a surfactant (abstract) [0001-0002, 0004, 0014, 0022]. Regarding the surfactant, Masuda teaches using fatty acid monoglycerides to which polyoxyethylene is added (0.1-10%) [0028-0036] in a 20:1 to 1:20 ratio with NMP [0037]. The composition can further comprise one or more therapeutic agents (i.e. effective component) [0023] such as ketoprofen [0023], an antiseptic agent, and/or a fatty acid such as oleic acid (1-15%) [0038-0039]. In addition, the composition can comprise ethanol, as the solvent [0040]. The only components described as “essential” in Masuda are the active agent/effective component [0023], N-alkyl-2-pyrrolidone or diester carbonate [0025], and the surfactant [0028], implying that all other components are optional. In one embodiment, Masuda teaches a composition comprising polyoxyethylene (10) lauryl ether (1.5%), NMP (5%), and ethanol (10%) [0047]. In another embodiment the surfactant is polyoxyethylene (9) lauryl ether (aka nonaethylene glycol monodecyl ether) [0054]. The composition for external use of Masuda is intended to be applied to the skin [0035].
Masuda does not teach an embodiment consisting of nonaethylene glycol monodecyl ether, NMP, an alcohol, and an organic acid nor does it teach the specific percentages of instant claims 32-33. Masuda does not teach including linoleic acid as the acid.
Trommer teaches that topically (transdermally and dermally) applied drugs need to penetrate the skin and that many drugs do not have the ability to permeate the stratum corneum without enhancers (abstract). Among suitable fatty acid permeation enhancers, Trammer teaches that oleic acid and linoleic acid both provide an enhancing effect using different NSAID agents such as ketorolac tromethamine and butyl paraben (pg 114, 17- pg 115, 11).
It would have been prima facie obvious to prepare a composition comprising NMP and polyoxyethylene (9) lauryl ether in a range of 20:1 to 1:20 ratio wherein the latter is present in 0.1-10%. Regarding the additional species (alcohol and organic acid), the specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, Masuda does not provide any motivation to select this specific combination of alcohol, organic acid, ketoprofen, and additional active agent along with NMP and polyoxyethylene (9) lauryl ether, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of essential components (such as oleic acid and ketoprofen) and alcohols (such as ethanol) to combine with the NMP and nonaethylene glycol monodecyl ether mixture from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” The resulting composition would comprise ketoprofen, NMP, nonaethylene glycol monodecyl ether, ethanol, and oleic acid. The composition is designed for external use, so it would have been obvious to form it into a gel or lotion, addressing instant claim 34.
It would have been obvious to replace oleic acid with linoleic acid based on the teachings of Trommer that topically applied drugs need to penetrate the skin and that linoleic acid is an alternative agent to oleic acid that results in enhanced NSAID penetration. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06).
Regarding claims 32-33, Masuda teaches a wide range of acceptable amounts of agents. For example, ethanol is taught as being a solvent and is exemplified as being used in 10%, in several examples (see Table 1, for example). Solvents, by definition, provide solubility to a composition to enhance homogeneity and other desirable properties. The surfactant can be used in from 0.1-10% and is used to improve foam-forming ability and stability [0037]. That being said and in lieu of objective evidence of unexpected results, the amounts of ethanol and surfactant can be viewed as variables which achieve the recognized result of solubilizing the composition and providing excellent foam-forming and stability. The optimum or workable range of each agent can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). The acid can be in the 1-15% range. The surfactant can be in the 0.1-10% range. NMP being in a 10:1 ratio with the surfactant arrives at amounts of 0.5% NMP and 5% surfactant. According to the examples, water makes up the remainder. 
Finally, it would have been obvious to include more than one active agent in the composition of Masuda. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). Claims 1, 28, and 32-36 are accordingly rejected as being obvious over the prior art.

Response to Arguments
Applicant's arguments filed 24 August 2022 have been fully considered but they are not persuasive. Applicant argues, on page 6 of their remarks, that there is no evidence that a person of skill would have been motivated to select the specific combination of ingredients in the claimed invention. The Applicant further argues that KSR v Teleflex does not apply because KSR is not towards chemical compositions and there is no position to credibly assert that the components perform the same function.
In response, the Applicant is reminded that the teachings of KSR are actually an endorsement and expansion of the flexible and expansive approach to obviousness, which clearly invites continued reliance on such broad and flexible analyses concerning the utility of selecting alternative embodiments of components providing art-recognized utility, with no substantial change in the overall utility of a composition so formulated. See KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395-96 (U.S.2007) (“the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”; “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious”; “a court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions” exemplified by the holdings of cases such as Merck v. Biocraft. Masuda teaches broad groups of essential (active) components, surfactants, and solvents. However, each of these agents is defined by a function. The essential component is a therapeutic agent. The surfactant provides foaming ability and stability. And the solvent dissolves and solvates the other components. Thus, there is reasonable expectation that agents within each genus would provide a predictable property to the composition.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 28, and 32-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,687,528 in view of Sun et al. (World J Diabetes 2014 April 15; 5(2): 89-96).
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘528 claims are towards a composition comprising nonaethylene glycol monododecyl ether, 1-methyl-2-pyrrolidone, ethanol, linoleic acid, insulin, water, and an antimicrobial agent (claims 1-7). The claims are also towards a method of administering the composition to the skin thus implying a gel, liquid, cream, or similar formulation. Claims 1-6 of ‘528 patent are broader than the claimed composition since no amounts of each agent are claimed but narrower regarding the selection of a therapeutic agent. That being said, since the ‘528 claims are broad to any amount of agent including those that fall within the scope of the instant claims, the composition of ‘528 can be envisaged as a species of the instant claims. It is noted that "A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus." The species in that case will anticipate the genus (see MPEP 2131.02 (I)). 
Regarding the insulin in ‘528, Sun teaches that insulin is known to have anti-inflammatory effects (abstract). It would have been obvious to replace the insulin with any anti-inflammatory agent, such as any non-steroidal anti-inflammatory drug (NSAID) like ketoprofen, to arrive at the instant claims.
As such, claims 1, 5-9, 20-24, and 28-35 are rejected as being obvious over the issued ‘528 patent.

Claims 1, 5-9, 20-24, and 28-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,786,574 in view of Yin et al. (Chemistry & Biology 21, 481–487, April 24, 2014).
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘574 claims are towards a composition comprising nonaethylene glycol monododecyl ether, 1-methyl-2-pyrrolidone, ethanol, linoleic acid, iodine or an anti-infective agent, and water. Yin teaches that some NSAIDs possess antibacterial properties (abstract). It would have been obvious to replace the anti-infective agent with any other anti-infective agent (aka antibacterial agent), such as any NSAID, to arrive at the instant claims. As such, claims 1, 5-9, 20-24, and 28-35 are rejected as being obvious over the issued ‘574 patent.

Response to Arguments
Applicant's arguments filed 24 August 2022 have been fully considered but they are not persuasive. Applicant argues, on page 7 of their remarks, that the ‘528 patent comprises insulin, which is not present in the instant claims.
In response, the above rejections have been modified to show how it would have been obvious to substitute an NSAID for insulin or an anti-infective agent. As such, the double patenting rejections are properly applied and maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613